Citation Nr: 1218041	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  04-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

A January 1961 rating decision denied the Veteran service connection for residuals of a head injury on the basis that examination found no residual disability from such injury.  Evidence associated with the claims file since then includes service records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  Consequently, de novo review is warranted.

In September 2006 a Travel Board hearing in this matter was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the claims file.  Pursuant to 38 C.F.R. § 20.707 the Veteran was offer the opportunity for a Travel Board hearing before another VLJ; such hearing was held May 2010; a transcript of the hearing is associated with the claims file.  The VLJ who conducted that hearing has likewise since retired.  By a March 2012 letter the Veteran was again offered the opportunity for a hearing before the judge who would decide his appeal; afforded 30 days to respond; and advised that if he did not respond the appeal would proceed with the assumption that he did not desire another hearing.  He has not responded. 

In December 2006 and again in July 2010, this matter was remanded by the Board for further development.  In March 2008 it was remanded to schedule a Travel Board hearing.  It has now been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Service treatment records show that on May 31, 1957 the Veteran was involved in a motor vehicle accident; he was the driver of a truck that overturned.  He sustained an abrasion on his right temple, and had loss of memory for the events leading up to and immediately following the accident.  A June 1957 service personnel record notes "Patient cannot recall circumstances surrounding the accident.  Presumably patient fell asleep."  The diagnoses were concussion of brain, and abrasion on the right temple.  

An April 1994 VA hospital medical record notes that the Veteran reported intermittent dizzy spells approximately once a year for the past three years, and noted that he was in a motor vehicle accident in service.  The diagnoses, in pertinent part, included intermittent dizzy spells consistent with inner ear disease.  

At his May 2010 Travel Board hearing the Veteran testified that he was unconscious after the 1957 motor vehicle accident, and has had recurrent headaches.  He alleged that his residuals from the head injury in service included loss of short-term memory, headaches ("off and on") and trouble sleeping.  

It is not in dispute that the Veteran sustained head trauma in service (with an apparent loss of consciousness).  The question that must be resolved in this matter is whether he now has, or at any point during the pendency of the appeal has had, residual disability from such injury.  The Board notes that the matter of service connection for headaches as a result of an injury in service was adjudicated by a now final separate rating decision (and is not currently on appeal).  He has established service connection for neck and back disabilities.  The instant claim is specifically limited to service connection for the entity of residuals of a "head injury".  

On May 2011 VA examination the Veteran reported that he was hospitalized after the 1957 motor vehicle accident in service and had loss of consciousness, a right skull abrasion, and laceration and bleeding from the right ear.  The examiner was asked to opine whether residuals of a head injury were related to the Veteran's service-connected neck disability.  The examiner noted that he could not resolve that issue without resort to mere speculation.  

The Board notes that any question of a nexus between "residuals of a head injury" and a neck disability arising from trauma (including to the head) in service presupposes that some residual of a head injury has been identified.  Here, that is not clear.  The Veteran has variously identified such complaints as memory loss and dizziness (as well as the headaches that were separately addressed) as his claimed residuals of a head injury.  A review of the record did not reveal any contemporaneous examination that definitively addresses whether or not the Veteran has any current disability that may be considered a residual of head/brain trauma (TBI) separate from his service-connected cervical spine disability and headaches.  The existence of the disability for which service connection is sought is a threshold matter in any claim of service connection.  Consequently, an examination to address that matter is necessary.  

The Board observes that the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury (TBI) Examinations was revised May 25, 2010 (during the pendency of this appeal).  Given the nature of the Veteran's injury in service, an examination under this new protocol is indicated.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be afforded a VA TBI protocol examination.  The Veteran's claims file (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination.  All diagnostic tests and studies deemed necessary must be completed.  The examination must be conducted following the revised protocol for TBI examinations that came into effect on May 25, 2010.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each alleged area of dysfunction that may be related to his head trauma in service (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)).

The examiner should clearly identify any (and all) residual disability entities, pathology, and manifestations from the Veteran's head trauma in service.  If any symptoms or pathology that could potentially be residuals of a head injury are instead attributed to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the record as to why that is so.  If any symptoms/pathology noted may be related either to the claimed head injury or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.   The examiner should elicit from the Veteran a detailed account of his alleged manifestations of the head injury in service; opine regarding the presence of each manifestation alleged.  The examiner should further opine whether or not each alleged symptom/pathology noted (including cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) is indeed related to the documented head trauma in service.   

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

